As I view the facts in this record they conclusively show that the plaintiff was guilty of negligence contributing proximately to his injury. It is just as conclusive that the defendant was negligent and unskillful in his driving. It must be conceded that Jenson gave no signal of his intention to cross the concrete highway. He does not claim that he did. He does claim that he looked back *Page 562 
toward Rochester before making the turn and allowed one car from that direction to pass him before going or attempting to go across the pavement. At that time the defendant's car was in full view, as can be demonstrated to a mathematical certainty. Plaintiff did not see it. Hence he did not look. Defendant's car was not coming at an unusual speed but at the usual rate at which most cars travel on such main through highways as this. Under 1 Mason Minn. St. 1927, § 2720-17, plaintiff, before turning from a direct line was bound to see that the movement could be made in safety. To a mathematical certainty he did not do so. Before making such turn he was also bound to give a signal if the operation of any other vehicle might be affected by his turn. It is true that the statute requires the signal to be given at least 50 feet before the turn is made, but it would be an absurd construction of the statute to say that because it was not practicable to give the signal at that distance before the turn the driver would be absolved from giving any signal or other notice of intention. In the case of Mahan v. McCool,185 Minn. 94, 239 N.W. 914, 915, this court approved the trial court's charge as follows:
" 'In this case the testimony shows that the car stopped to let off a passenger within 50 feet of the intersection. The law therefore could not be complied with as far as the 50 feet is concerned but would require that the signal be given from the time that the car started up.' "
The Jenson car had been largely off the pavement in order to get Mrs. Jenson close enough to the mailbox so that she could remove the mail therefrom without alighting from the car. Jenson was thus out upon the shoulder, and a normal movement of his car to his own right side of the highway would have required him to turn somewhat to the left. Therefore the mere turning of his car in that direction, until he had reached the center line of the highway at least, would be no warning of his intent to cross the other lane of traffic or enter the left side of the road. His driveway to his farm, the buildings of which were not in sight, evidently came in at an angle and was 12 to 30 feet beyond the mail post. He therefore *Page 563 
crossed, not at right angles, but diagonally. It is quite obvious that after the first car passed him he assumed that the road was clear, without looking for the defendant's car, because if he had looked he must have seen it there. In the entire absence of any statute requiring a signal, I think ordinary prudence would, as a matter of law, have required him either to wait for the passage of defendant's car or to give a signal of his intent to cross so that the defendant might diminish his speed sufficiently so that he might avoid collision. No argument is necessary to show that the failure to signal and the failure to see if the movement could be made in safety contributed proximately to the collision.
STONE, JUSTICE, took no part in consideration of this case.